DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
Applicant’s amendments filed 6/27/2019 have been entered. Claims 1-24 are pending and are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of the independent claims require a step of identifying/evaluating cells with a spontaneous frequency of an organelle having an abnormal nucleic acid structure compared to a “reference value”. Specification does not enable one of skill in the art to use the invention because it does not enable one of skill in the art to determine what the “reference value” is. 

Dependent claims 6, 13 and 21 define the “reference value” as a “spontaneous frequency of 2%”. These claims do not limit to the reference value being the spontaneous frequency of an organelle having an abnormal nucleic acid structure, but rather only generically limit to any sort of “spontaneous frequency”. Additionally, these claims do not define what the “2%” is a percentage of as there is no comparison for this relative term. For example, it could be 2% of the structures within a cell, or 2% of a population of cells when analyzed under unknown conditions for an unknown period of time. Therefore these claims do not provide any further limitations that can be used to enable a person of skill in the art to determine what the “reference value” is or how it is determined since it is unclear what the aforementioned 2% is in reference to.
The specification defines “reference value” in paragraphs [0111] and [0112]. While these paragraphs generally state that the "reference value" can be determined based on the spontaneous frequency for different stem cell types, they do not provide enabling disclosure for how to obtain said values. While it is assumed that the statements of “spontaneous frequency” in these paragraphs refers to the spontaneous frequency of an organelle having an abnormal nucleic acid structure, it is important to note that these paragraphs are completely silent as to nucleic acid structure. Since the specification does not define “spontaneous frequency” to mean some specific spontaneous frequency relating to nucleic acid structure, these paragraphs do not provide any guidance relating to nucleic acid structure. Additionally, while these paragraphs state in general terms that the “spontaneous frequency” can be determined for example, by .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, 15 and 24 require a step of identifying/evaluating cells with a spontaneous frequency of an organelle having an abnormal nucleic acid structure compared to a “reference value”. However, it is unclear what the “reference value” is. 
Dependent claims 3, 5, 10, 12, 18 and 20 define the “reference value” as “a statistical value of the spontaneous frequency” in a specific type of stem cell. These claims do not limit to the reference value being the spontaneous frequency of an organelle having an abnormal nucleic acid structure, but rather only generically limit to any sort of “spontaneous frequency”. 
Dependent claims 6, 13 and 21 define the “reference value” as a “spontaneous frequency of 2%”. These claims do not limit to the reference value being the spontaneous frequency of an organelle having an abnormal nucleic acid structure, but rather only generically limit to any sort of “spontaneous frequency”. Additionally, these claims do not define what the “2%” is a percentage of as there is no comparison for this relative term. For example, it could be 2% of the structures within a cell, or 2% of a population of cells when analyzed under unknown conditions for an unknown period of time. Therefore these claims do not provide any further limitations that can be used to determine what the “reference value” is or how it is determined since it is unclear what the aforementioned 2% is in reference to.
Therefore each of the claims are indefinite because it is unclear what the value of the “reference value” is and what it is a value of.
Claim 23 recites “a spontaneous frequency of micronucleus of not more than 2%”. It is unclear what the relative term “2%” is in reference to. As such the metes and bounds of the claims cannot be determined. Clarification within the claim is required.
Because claims 2-7, 9-14, and 16-22 depend from indefinite claims 1, 8, 15 and 24 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception a natural phenomenon and an abstract idea (claims 1-22 and 24) and a naturally occurring product (claim 23) without significantly more. 
Independent claims 1, 8, 15 and 24 recite method including a step of measuring a spontaneous frequency of an organelle having an abnormal nucleic acid structure, and a mental process (abstract idea) of identify/evaluating the spontaneous frequency. The claimed methods are therefore drawn to measuring a natural phenomenon together with a mental process step. Since the focus of the claims is processes involving measuring and mental processes of identify/evaluating a natural phenomenon, the claims are not subject to the markedly different analysis for the nature-based products used in the process. See MPEP 2106.04(c)(I)(C). This judicial exception is not integrated into a practical application because the claims as a whole do nothing more than the equivalent of generically suggest applying the judicial exceptions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the claims contain any additionally steps beyond what is well-understood, routine and conventional. Therefore claims 1-22 and 24 do not provide an inventive concept beyond the judicial exceptions. 
Independent claim 23 is drawn to a naturally occurring product of a cell. This judicial exception is not integrated into a practical application because the naturally occurring product is not defined by any structural features that are distinct from naturally occurring cells. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because (1) pluripotent stem cells are naturally occurring, (2) the term “induced” does not provide any clear structural differences that distinguish a cell from a naturally occurring cell, and (3) there is nothing of the record to indicate that a naturally occurring phenotype of “a spontaneous frequency of micronucleus of not more than 2%” distinguishes a cell from a naturally occurring cell. Therefore the claimed cell is not markedly different from a naturally occurring cell.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 10-12, 14-16, 18-20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent et al (2011, Cell Stem Cell, 7; 8(1): 106–118; reference U).
Laurent teaches human induced pluripotent stem cells (iPSCs) can frequently have genomic abnormalities including abnormal nucleic acid structure, and therefore it is useful to measure genomic abnormalities, identify/evaluate genomic abnormalities, so that cells without abnormalities can be selected and used (see abstract and Figures). Laurent teaches comparing iPSCs genomic abnormalities to embryonic stem cells genomic abnormalities (see abstract and Figures).  Laurent iPSCs were established and cultured (see col. 1 on page 107 and col. 1 on page 116). Laurent iPSCs were able to differentiate (see abstract and page 106).
Laurent does not teach inducing the genomic abnormalities, and therefore the genomic abnormalities analyzed read on spontaneous. 
As discussed at length above, the limitations regarding the “reference value” is insentient. Furthermore, Laurent teaches comparison between many different lines including known controls that have no known abnormalities. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al (2011, Cell Stem Cell, 7; 8(1): 106–118) in view of Dertinger et al (US PGPUB 20140017673; reference A).
Laurent teaches human induced pluripotent stem cells (iPSCs) can frequently have genomic abnormalities including abnormal nucleic acid structure, and therefore it is useful to measure genomic abnormalities, identify/evaluate genomic abnormalities, so that cells without abnormalities can be selected and used (see abstract and Figures). Laurent teaches comparing iPSCs genomic abnormalities to embryonic stem cells genomic abnormalities (see abstract and Figures).  Laurent iPSCs were established and cultured (see col. 1 on page 107 and col. 1 on page 116). Laurent iPSCs were able to differentiate (see abstract and page 106).
Laurent does not teach inducing the genomic abnormalities, and therefore the genomic abnormalities analyzed read on spontaneous. 

Regarding claim 23, Laurent teaches induced pluripotent stem cells (iPSCs), and that while some have genomic abnormalities, not all do (see abstract and Figures). Any iPSC without significant genomic abnormalities reads on the claimed iPSC with a spontaneous frequency of micronucleus of not more than 2%. Furthermore, as noted above, this limitation is indefinite. 
Laurent does not teach that the genomic abnormalities measured include micronuclei.
Dertinger teaches a method of measuring genomic abnormalities by measuring micronuclei (see abstract). 
It would have been obvious to combine Laurent and Dertinger include measuring genomic abnormalities by measuring micronuclei in Laurent’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring genomic abnormalities by measuring micronuclei in Laurent’s method because Dertinger genomic abnormalities can be measured by measuring micronuclei. The skilled artisan would have been motivated to include measurements of micronuclei in Laurent’s method because Dertinger genomic abnormalities can be measured by measuring micronuclei.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
		
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653